Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The examiner agrees that claim 1 requires two distinct “measuring parts” – a first  measuring part for measuring a characteristic property of ballast water before treatment and a second measuring part for measuring a characteristic property of ballast water after treatment.  Honda alone, or further in view of Sharp, describes the claim 1 invention but for the features discussed above regard the first and second measuring parts.  Honda describes only one measuring part.
	USP 20050165518 to Reynolds describes a ballast water monitoring and 

    PNG
    media_image1.png
    883
    1385
    media_image1.png
    Greyscale

different “emission sensor 262” [0045] again testing for the same characteristic property of the ballast water immediately before releasing the treated and stored-aboard ballast water back to the sea.  Importantly, for our purposes today, Reynolds does not disclose or suggest testing the incoming ballast water by an “emission sensor” before treatment of the ballast water.  Given that Reynolds discloses that the post-treatment / pre-storage aboard emission sensor 254 is optional [0043] provided the ship operator has confidence in the proper functioning ability to properly treat the ballast water in the treatment device, a purpose for which dedicated “treatment sensor” is employed, to wit, 
	
    PNG
    media_image2.png
    275
    502
    media_image2.png
    Greyscale

the skilled artisan would have understood that Reynolds did not value, suggest, or motivate a ship operator to test the ballast water before treating it.
	USP 7255098 to Boley, directed to air pollution control equipment for fossil fuel-powered engines (col 1 lines 13-18), describes NOx pollutant sensors 26 both upstream and downstream of an engine exhaust pollution abatement device 24.

    PNG
    media_image3.png
    839
    1228
    media_image3.png
    Greyscale

The reference is not within applicant’s or Honda’s field of ship’s ballast water pollution abatement.  The problem to Honda is directed is not the same problem addressed by Boley.  Accordingly, even if combination of Honda and Boley would meet each claimed limitation, any conclusion drawn from these two references regarding the obviousness of the claimed invention would have been suspect for want of motivation to combine teachings from disparate fields of endeavor facing dissimilar problems.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152